Case 9:18-cv-80176-BB Document 574-8 Entered on FLSD Docket 06/10/2020 Page 1 of 2
                                                        Tuesday, June 2, 2020 at 19:24:16 Eastern Daylight Time

Subject:    Fwd: Kleiman v. Wright - mul6media ﬁles
Date:       Tuesday, June 2, 2020 at 7:11:32 PM Eastern Daylight Time
From:       Joseph Delich
To:         Stephen Lagos
AEachments: 2020.4.1 Kleiman v. Wright Mul6media ﬁles requested by Dr. Wright.xlsx, ATT00001.htm



Joseph M. Delich
Partner
Roche Cyrulnik Freedman LLP
99 Park Avenue 19th Floor
New York, New York 10016
(t) (646) 970-7541
(c) (402) 208-5062
(@) jdelich@rcﬂlp.com

Begin forwarded message:


      From: Kyle Roche <kyle@rcﬂlp.com>
      Date: May 26, 2020 at 7:20:56 AM EDT
      To: Joseph Delich <jdelich@rcﬂlp.com>
      Subject: FW: Kleiman v. Wright - mulMmedia ﬁles




      Kyle Roche
      Partner
      Roche Cyrulnik Freedman LLP
      99 Park Avenue, 19th Floor
      New York, NY 10016
      (t) (646) 970-7509
      (m) (716) 348-6003
      (@) kyle@rcfllp.com


      From: Zaharah Markoe <zmarkoe@riveromestre.com>
      Date: Wednesday, April 1, 2020 at 6:31 PM
      To: Kyle Roche <kyle@rcﬂlp.com>
      Cc: Zalman Kass <zkass@riveromestre.com>
      Subject: Kleiman v. Wright - mul6media ﬁles

      Kyle,

      Following up from today’s hearing and in advance of tomorrow’s hearing, I afach a narrowed
      list of mul6media ﬁles. Please highlight any disputed items and return it to us tonight or
      tomorrow morning so we can review. We are available in the morning for a meet and confer if
      necessary to try to resolve any outstanding issues. If you do not believe a meet and confer will
      be produc6ve or if we cannot resolve all of the disputed items, we will send the list with the
      disputed highlights to the Court by noon in order to give the Court adequate 6me to review in

                                                                                                         Page 1 of 2
Case 9:18-cv-80176-BB Document 574-8 Entered on FLSD Docket 06/10/2020 Page 2 of 2

     advance of the 2 p.m. hearing.

     Best regards,

     Zaharah Markoe

     RIVERO MESTRE LLP
     2525 Ponce de Leon Blvd. Suite 1000
     Miami, Florida 33134
     (P) 305-445-2500 | (F) 305-445-2505
     zmarkoe@riveromestre.com | www.riveromestre.com
     This message may contain confidential and privileged information. If it has
     been sent to you in error, please reply to advise the sender of the error and
     then immediately delete this message.




                                                                                     Page 2 of 2
